TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00352-CV



                                      In re Jorge Q. Guillen


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Jorge Q. Guillen has filed a pro se petition for writ of mandamus. See Tex.

Gov’t Code § 22.221; see also Tex. R. App. P. 52.1. Based on this record, we deny the petition. See

Tex. R. App. P. 52.8; see also Walker v. Packer, 827 S.W.2d 833, 837 (Tex.1992) (relator has

burden of providing court with sufficient record to establish right to mandamus relief); Tex. R. App.

P. 52.7(a)(1) (relator must file with petition “a certified or sworn copy of every document that is

material to the relator’s claim for relief and that was filed in any underlying proceeding”).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Filed: June 2, 2016